Citation Nr: 1422068	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  06-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.  He also served in the Army National Guard of Michigan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A May 2013 Board decision denied the Veteran's service connection claims.  A February 2014 Joint Motion for Partial Remand before the United States Court of Appeals for Veterans Claims (Court) remanded the matter of service connection for a lumbar spine disability and a cervical spine disability to the Board for readjudication consistent with the Motion.  

The Veteran testified at a Travel Board hearing in October 2007 before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the February 2014 Joint Motion for Remand, the parties found a January 2013 VA examination to be inadequate as the examiner "did not provide an adequate rationale for its finding that the Appellant's neck and back disabilities were due to a Cardiovascular Accident (CVA), which he suffered in 2010."  The parties concluded that a remand was required to provide the Veteran with an adequate examination.  

Based on the foregoing, the Board a Remand is necessary to afford the Veteran a new VA examination and corresponding opinion on the etiology of the Veteran's cervical spine and lumbar spine conditions.  The ultimate conclusion of the examiner must account for and discuss the Veteran's lay statements and complete medical history, including the 2010 Cardiovascular Accident (CVA), April 2003 diagnosis of cervical spine arthritis, and relevant service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for his lumbar spine or cervical spine disorders, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Schedule the Veteran for VA back and neck examinations with an examiner of appropriate knowledge and expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  

Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his lumbar spine and cervical spine disorders.

The examiner should provide a medical opinion on the etiology of the Veteran's back and neck disorders.   Based on a review of the record, including consideration of the Veteran's lay statements, the examiner should provide the following opinions:

a)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disorder is causally or etiologically related to the Veteran's period of active service.  

The examiner should specifically address and comment on the Veteran's lay statements and relevant medical records, including June 1972, November 1972, and January to July 1973 complaints of and treatment for back pain in the Veteran's service treatment records.  

In addition, the examiner should address the January 2013 VA examiner's statements regarding the Veteran's 2010 Cardiovascular Accident (CVA).

b)  Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's neck disorder is causally or etiologically related to the Veteran's period of active service.  

The examiner should specifically address and comment on the Veteran's lay statements and relevant medical records, including the records diagnosing the Veteran with cervical spine arthritis as early as April 2003, treatment for an in-service cervical spine injury following a July 1973 automobile accident and continuing neck pain in August 1973.  

In addition, the examiner should address the January 2013 VA examiner's statements regarding the Veteran's 2010 Cardiovascular Accident (CVA).

Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

